PER CURIAM: *
Stanley Powell filed a complaint with the clerk of the district court but never returned to obtain summons upon the defendants. He now writes that he gave notice to the defendants. The district judge has explained that the jurisdiction of the court awaits a properly served summons, as the clerk also informed Mr. Powell.
The district court has properly dismissed the action, without prejudice. Mr. *128Powell is not barred from other actions by this judgment.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.